Case 16-10470        Doc 48     Filed 04/16/19     Entered 04/16/19 13:03:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 10470
         Brandon J McPherson, Sr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/28/2016.

         2) The plan was confirmed on 07/20/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/02/2016, 01/04/2017, 07/12/2018.

         5) The case was Dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-10470             Doc 48         Filed 04/16/19      Entered 04/16/19 13:03:14                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $12,530.00
           Less amount refunded to debtor                                  $820.00

 NET RECEIPTS:                                                                                            $11,710.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,027.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $531.26
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,558.26

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ars                                       Unsecured         300.00           NA              NA            0.00       0.00
 CACH LLC                                  Unsecured         734.00        733.62          733.62           0.00       0.00
 Capital One                               Unsecured           0.00           NA              NA            0.00       0.00
 Ccs/Bryant State Bank                     Unsecured         411.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      4,000.00       4,233.60        4,233.60           0.00       0.00
 Credit One Bank                           Unsecured           0.00           NA              NA            0.00       0.00
 Fncc                                      Unsecured         388.00           NA              NA            0.00       0.00
 HSBC AUTO                                 Unsecured           0.00           NA              NA            0.00       0.00
 Illiana Financial Credit Union            Unsecured     16,428.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept Of Healthcare And Family    Priority       9,281.38       9,218.18        9,218.18      4,793.64        0.00
 Illinois Tollway                          Unsecured      1,600.00            NA              NA            0.00       0.00
 Internal Revenue Service                  Priority       2,844.00       4,534.68        4,534.68      2,358.10        0.00
 Internal Revenue Service                  Unsecured           0.00      7,716.04        7,716.04           0.00       0.00
 Kay Jewelers                              Unsecured           0.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE                    Unsecured         290.00           NA              NA            0.00       0.00
 Midland Funding LLC                       Unsecured      1,093.00       1,092.96        1,092.96           0.00       0.00
 Midland Funding LLC                       Unsecured         729.00        729.02          729.02           0.00       0.00
 Municipal Collections Of America          Unsecured         200.00        200.00          200.00           0.00       0.00
 Municipal Collections Of America          Unsecured           0.00        500.00          500.00           0.00       0.00
 Municipal Collections Of America          Unsecured      1,200.00       5,056.25        5,056.25           0.00       0.00
 Peoples Energy Corp                       Unsecured         882.00        736.36          736.36           0.00       0.00
 Portfolio Recovery Associates             Unsecured      1,129.00       1,129.31        1,129.31           0.00       0.00
 Portfolio Recovery Associates             Unsecured         674.00        673.78          673.78           0.00       0.00
 Santander Consumer USA                    Unsecured      3,299.00            NA              NA            0.00       0.00
 Shoreline Group                           Unsecured      5,727.00       5,727.00        5,727.00           0.00       0.00
 Syncb/Old Navy                            Unsecured           0.00           NA              NA            0.00       0.00
 SYNCB/PAYPAL SMART CON                    Unsecured           0.00           NA              NA            0.00       0.00
 Syncb/pep Boys                            Unsecured           0.00           NA              NA            0.00       0.00
 Syrena c/o Minnesota Child Support Enfor Priority       17,159.60         262.21          262.21           0.00       0.00
 University Of Phoenix                     Unsecured      1,193.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-10470            Doc 48   Filed 04/16/19    Entered 04/16/19 13:03:14               Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
 US Dept Of Education             Unsecured      1,308.00       1,314.94      1,314.94           0.00        0.00
 Vision Fin                       Unsecured         472.00           NA            NA            0.00        0.00
 Vision Financial Servi           Unsecured      4,525.00            NA            NA            0.00        0.00
 Wyndham Vacation Resorts Inc     Unsecured           1.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                $0.00                $0.00
       Mortgage Arrearage                                      $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                 $0.00                $0.00                $0.00
       All Other Secured                                       $0.00                $0.00                $0.00
 TOTAL SECURED:                                                $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $9,480.39           $4,793.64                  $0.00
        Domestic Support Ongoing                              $0.00               $0.00                  $0.00
        All Other Priority                                $4,534.68           $2,358.10                  $0.00
 TOTAL PRIORITY:                                         $14,015.07           $7,151.74                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,842.88                 $0.00                $0.00


 Disbursements:

          Expenses of Administration                            $4,558.26
          Disbursements to Creditors                            $7,151.74

 TOTAL DISBURSEMENTS :                                                                         $11,710.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-10470        Doc 48      Filed 04/16/19     Entered 04/16/19 13:03:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
